Citation Nr: 1119566	
Decision Date: 05/20/11    Archive Date: 05/27/11

DOCKET NO.  09-22 948A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1. Entitlement to an initial increased evaluation in excess of 10 percent for a left knee disability with degenerative arthritis.

2. Entitlement to an initial increased evaluation in excess of 10 percent for a cervical spine disability with degenerative arthritis and left upper arm radiculopathy.


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1983 to August 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The claims were subsequently transferred to the RO in Wichita, Kansas.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After a thorough review of the appellant's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claims.

First, the duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of a veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of a veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The last VA examinations conducted as part of the Veteran's claims were performed in August 2007.  The Veteran has continuously asserted that his cervical spine and left knee disabilities are more severe than currently contemplated by the assigned 10 percent disability ratings.  Since the last VA examinations were conducted over three years ago and since the Veteran has alleged his disabilities are more severe than currently rated, he must be provided with the opportunity to report for more current VA examinations.

Second, it appears that the most recent treatment records from the VA Medical Center (VAMC) that have been associated with the Veteran's claims file are dated in June 2008.  Therefore, the AMC must obtain any VAMC treatment records from June 2008 to the present.  The missing treatment records must associated with the claims folder prior to the Veteran's re-examinations, so that the VA examiner may have a complete record of the Veteran's treatment during the long course of this appeal.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, the claims are also remanded so that the Veteran's medical treatment records, both private and VA, may be obtained and included in the claims folder.

Accordingly, the case is REMANDED for the following action:

1. The AMC should obtain any of the Veteran's outstanding VAMC treatment records dated from June 2008 to the present.  Any attempts to obtain these records and responses received thereafter should be associated with the Veteran's claims file.  The Veteran should also be offered the opportunity to submit any private treatment records in support of his claim.

2. Only after all of the available treatment records have been obtained and included in the claims folder for review, the Veteran should be scheduled for the appropriate VA examination in order to determine the severity of his service-connected cervical spine disability with degenerative arthritis and left upper arm radiculopathy.  The VA examiner should be provided with the Veteran's claims folder and a complete copy of this Remand and should review his medical history prior to conducting the examination.  The VA examination report must reflect that this has been accomplished.  Any studies deemed necessary should be accomplished at this time.

Following a review of the Veteran's medical records and history, and after examining the Veteran, the VA examiner must proffer an opinion as to the specific extent and severity of his cervical spine disability with degenerative arthritis and left upper arm radiculopathy, to include a complete and detailed discussion of all functional limitations associated with the disability, including precipitating and aggravating factors.

If there is any current evidence of any objective neurological abnormality associated with the Veteran's service-connected cervical spine disability, such as radiculopathy or sciatica affecting the upper extremities, the examiner should identify this abnormality and comment on its severity - slight, moderate, or severe.  In the past, the Veteran was assessed with, and service-connected for, left upper arm radiculopathy.    

If it is impossible to separate the symptomatology of the service-connected disorder from any other nonservice-connected disorders, the examiner should so indicate in the examination report.  The results proffered by the VA examiner must reference the complete claims folders and any inconsistent past diagnoses given.

3. In addition, the Veteran should be scheduled for the appropriate VA examination in order to determine the severity of his service-connected left knee disability with degenerative arthritis.

The VA examiner should be provided with the Veteran's claims folder and a complete copy of this Remand and should review the Veteran's medical history prior to conducting the examination.  The VA examination report must reflect that this has been accomplished.  Any studies deemed necessary should be accomplished at this time.

Following a review of the Veteran's medical records and history, and after examining him, the VA examiner must proffer an opinion as to the specific extent and severity of the Veteran's left knee disability, to include a complete and detailed discussion of all functional limitations associated with the disability, including precipitating and aggravating factors.  The results proffered by the VA examiner must reference the complete claims folders and any inconsistent past diagnoses given. 

4. Thereafter, the AMC must review the claims file to ensure that the foregoing requested development has been completed and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5. After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims for an initial increased disability evaluation for cervical spine and left knee disabilities should be readjudicated.  If the claims remain denied, a Supplemental Statement of the Case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, this issue should be returned to the Board for further appellate review.

No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for his VA examinations without good cause may have adverse consequences on his claim.  38 C.F.R. § 3.655 (2010).

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
PAUL S. RUBIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


